Citation Nr: 1613307	
Decision Date: 04/01/16    Archive Date: 04/13/16

DOCKET NO.  11-24 327	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a left hip disability, to include as secondary to service-connected disability.

2.  Entitlement to an initial evaluation in excess of 10 percent for right knee degenerative joint disease.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P. Olson, Counsel



INTRODUCTION

The Veteran had active military service from January 1984 to January 1993.

This matter comes before the Board of Veterans' Appeals (Board or BVA) on appeal from an August 2010 Decision Review Officer decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida and a September 2013 rating decision of the VARO in Winston-Salem, North Carolina.

The claims file is now entirely in VA's secure electronic processing systems, Virtual VA and Veterans Benefits Management System (VBMS).  

In a September 2013 rating decision, the RO denied, inter alia, service connection for a left hip condition.  In October 2013, the Veteran submitted a notice of disagreement with the RO's decision; and a Statement of the Case was issued to him in April 2014.  In July 2014, the Veteran perfected an appeal via his submission of a timely VA Form 9.  Although the issue of service connection for a left hip disability was not among the issues certified on appeal by the RO, given the procedural history discussed immediately above, the Board finds that it is properly in appellate status.  See 38 C.F.R. § 19.35 (2015) (providing that a VA Form 8, Certification of Appeal, is used for administrative purposes and does not serve to either confer or deprive the Board of jurisdiction over an issue).

The issues of entitlement to service connection for a right hip disability and a left thigh disability have been raised by the record in a December 2013 statement, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The issue of entitlement to a higher initial evaluation for right knee degenerative joint disease is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDING OF FACT

A chronic left hip disorder is not in any way related to the Veteran's active duty service or to service-connected disability.


CONCLUSION OF LAW

A chronic left hip disorder was not incurred in or aggravated by service and is not causally related to or aggravated by a service-connected disability.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met as to the issue decided herein.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in August 2014 of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain, and how disability ratings and effective dates are determined.  

VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  There is no evidence that additional records have yet to be requested, or that additional examinations are in order as to these issues.  

Service connection means that the facts establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. § 1110 or 1131; 38 C.F.R. § 3.303(a).  

The Veteran's service treatment records document that in May 1989, the Veteran was seen for complaints to include left hip pain after a motor vehicle accident four days prior.  In this case, despite left hip complaint on one occasion in service, the Board cannot conclude a "chronic" left hip condition was demonstrated during service.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  For a showing of chronic disability in service there is required a combination of manifestations sufficient to identify the disorder, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  On the clinical examination for separation from service in December 1992, the Veteran's lower extremities, spine, and other musculoskeletal systems were evaluated as normal.  Thus, there is no medical evidence that shows that the Veteran suffered from a chronic left hip disorder during his active duty service.

When a disease is first diagnosed after service, service connection can still be granted for that condition if the evidence shows it was incurred in service.  38 C.F.R. § 3.303(d).  To prevail on the issue of service connection there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and medical evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 341, 346 (1999).  Service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury pursuant to 38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show that a current disability exists and that the current disability was either caused by or aggravated by a service-connected disability.  38 C.F.R. § 3.310(b); Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).
  
In this case, no medical professional has ever related a left hip disorder to the Veteran's military service or to service-connected disability.  The Veteran underwent VA examination in July 2013 at which time the Veteran reported that the onset of left hip symptoms was 1987.  He stated that his left hip condition began with putting pressure on his left side because of his right knee surgery and that the condition has gotten worse.  The examiner noted that the Veteran was not willing to try to do hip range of motion testing but stated that it hurt too much.  The examiner noted, however, that "he lies comfortably on table and does not appear to be in any distress.  ...  Claimant walked into exam room without difficulty."  The examiner stated that severe examination findings that the Veteran was trying to portray did not correlate with essentially normal x-ray findings.  The examiner noted that a diagnosis was unable to be rendered due to an inaccurate examination.  The examiner opined that the left hip condition was less likely than not proximately due to or the result of the Veteran's service-connected condition.    
  
The Board notes that there are no contrary opinions with respect to a left hip condition.  It is noteworthy that the Veteran filed his original application for compensation in July 2008.  At that time he did not file a claim for service connection for a left hip disability.  This is inconsistent with any assertion that the onset of left hip symptoms began in service because it is reasonable to conclude that if he believed that he had a left hip conditions related to service in July 2008, he would have claimed service connection for it at that time.    

Thus, the record is absent evidence of a chronic left hip disorder during service.  There is also no competent evidence of a nexus between the Veteran's active duty service or service-connected disability and a left hip disorder.
 
The Veteran contends that his left hip disorder is related to his service.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, etiology of claimed left hip disorder, falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer)."  Accordingly, the Board concludes that the preponderance of the evidence is against the claims for service connection, and the benefit of the doubt rule enunciated in 38 U.S.C.A. § 5107(b) is not for application.  


ORDER

Entitlement to service connection for a left hip disorder is denied.


REMAND

The Veteran seeks a higher initial evaluation for his right knee degenerative joint disease.  In a March 2016 Appellant's Brief, the Veteran's representative noted that based on a review of the claims folder, his most recent VA examination was completed in August 2010 and noted that such examination, over 67 months old, was too told to adequately evaluation the disability.  The Board notes that there have been three VA examinations which have addressed the Veteran's right knee disability since August 2010, the last examination was in July 2013.  That being said, as the Veteran's representative has requested an updated examination, and as the last examination was nearly three years ago, the Veteran should be scheduled to undergo VA examination by an appropriate physician to determine the current severity of his right knee degenerative joint disease.  
 
Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be requested to indicate if he has received any VA or non-VA medical treatment for his right knee that is not evidenced by the current record.  If so, the Veteran should be provided with the necessary authorizations for the release of any treatment records not currently on file.  These records should then be obtained and associated with the claims folder.  The Veteran should be advised that he may also submit any evidence or further argument relative to the claim at issue.

2.  The Veteran should be afforded a VA knee examination.  The examiner is to be provided access to Virtual VA and VBMS and must specify in the report that Virtual VA and VBMS records have been reviewed.  In accordance with the latest worksheets for rating disabilities of the knee, the examiner is to provide a detailed review of the Veteran's pertinent medical history, current complaints, and the nature and extent of his right knee disability.  A complete rationale for any opinions expressed must be provided. 

3.  The Veteran is to be notified that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  In the event that the Veteran does not report for the aforementioned examination, documentation should be obtained which shows that notice scheduling the examination was sent to the last known address.  It should also be indicated whether any notice that was sent was returned as undeliverable.

4.  After the development requested has been completed, the examination report should be reviewed to ensure that it is in complete compliance with the directives of this REMAND.  If the report is deficient in any manner, corrective procedures should be implemented.  

5.  The case should be reviewed on the basis of the additional evidence.  If the benefit sought is not granted in full, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


